Citation Nr: 1537588	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part declined to reopen a claim for service connection for diabetes.  

This claim was previously before the Board in April 2015 at which time the claim was reopened and remanded for adjudication due to new and material evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.  

The Veteran seeks service connection for diabetes due to claimed herbicide exposure.  The Veteran's personnel records reflect that he served aboard the U.S.S. Enterprise during the Vietnam era.  While the service department has confirmed that ship was in the official waters of Vietnam during various times, there is no indication the ship docked to land or was otherwise on inland waterways.  

The Veteran has advanced a number of theories as to how he was exposed to herbicides during this time.  He claims he was exposed while in the Philippines, through water contamination on his ship, from planes on the carrier, and from wind shifts off the coast of Vietnam.  He also contends that he was on the ground in Vietnam on at least two different occasions, once to deliver mail and again to accompany a small aircraft to Da Nang.  However, the current record does not confirm these contentions.  Accordingly, further development is necessary.

Additionally, while the medical evidence of record reveals the Veteran has been shown to have glucose intolerance, the record does not appear to reflect an actual diagnosis of diabetes.  Ongoing treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of   all medical care providers who have diagnosed him with   and treated him for diabetes.  After obtaining all needed authorizations from the Veteran, such records should be requested.  All actions to obtain the requested records should be documented fully in the claims file.  In addition, request updated VA treatment records dating since December 2014.  The Veteran should be notified of any requested records that cannot be obtained. 

2.  Ask the Veteran to provide information as to: what types of planes landed on the U.S.S. Enterprise while he was serving on that ship; the dates, within a two month time frame, of when he was in Vietnam for a mail run or to accompany a small aircraft to Da Nang; and, the place and date, within a two month time frame, of any other alleged exposure to herbicides.  If sufficient information is provided, the AOJ should attempt to obtain deck logs for the period identified by the Veteran to see if ship personnel went on shore in Vietnam and attempt to verify any other alleged exposure through official sources.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




